DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/22/2022 has been entered and made of record. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference WANG et al. (2019/0082118 A1) is made of record as teaching the art of applying a virtual background to a live selfie [0031]. With reference to Fig. 3D, the user can select the “SCENES” affordance (312), which in turn displays a scene selector (313) [0042]. The user can swipe scene selector (313) via touch control to view the plurality of virtual backgrounds, and further select a scene to display behind the user, such as that of the tea garden (303d) [0042]. The virtual background content includes 3D image and 360° video [0025]. The real-world background behind the subject is replaced and continuously updated with virtual content selected by the user [0025]. Wang further teaches a depth map (602) from the depth data provided by the IR depth sensor [0050, Fig. 6A]. Fig. 7C, a depth map (602) is preprocessed into binary depth mattes (616a, b) [0064]. This information is ultimately using within process (900) in order to generate the composite image [0066-0073]. Wang further teaches the recorded AR selfie video can be played back from storage through the viewport and also shared with others on, for example, on social networks [0073]. Additionally, Wang teaches electronic message instructions (1162) to facilitate electronic-messaging related processes and functions [0091]. 
Reference BUDIU (“Carousels on Mobile Devices”) is made of record as teaching the art of displaying content in a carousel interface. A carousel allows fitting a lot of content into a relatively small footprint [pg. 1-2]. The items in the carousel should be highly related to each other [pg. 11]. The user usually swipes horizontally for navigation [pg. 11-12]. Additionally, a carousel cue is a half image and incomplete words that signal users that there is more content to the right or left [pg. 10].
Reference THAKUR et al. (“Introduction to image inpainting with deep learning”) is made of record as teaching the art of image inpainting, which is the art of reconstructing damaged/missing parts of an image and can be extended to videos [pg. 2]. This is usually done by borrowing pixels from surrounding regions, especially in backgrounds [pg. 4]. Thakur teaches multiple types of inpainting algorithms to produce results.
Reference CHEN et al. (2019/0362554 A1) teaches a method/system for receiving AR data [abstract]. The AR content field (252) may be populated to indicate AR content is to be provided in a multimedia message that is made available to and/or presented to at least the recipient [0069, 0073]. 
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: Generating a packed depth map based at least in part on the depth map, the generating the packed depth map comprising: converting a single channel floating point texture to a raw depth map, and generating multiple channels based at least in part on the raw depth map. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
12 July 2022